DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20 states that the housing covers the brush head in the extended position, however this should read that the housing covers the brush head in the retracted position.  In the extended position, the bristles are fully extended from the handle and therefore nothing is covering them.  Please correct.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Chang (USPN 6725496).
Chang teaches a housing (20) and a brush head slidably (30) engaged with the housing to vary one or more of a bristle density of the brush head and a length of a portion of the brush head extending from the housing (figures 4/5).
With regards to claim 2, the bristle density increases as the brush head translates into the housing and the bristle density decreases as the brush head translates out of the housing (figure 4/5).
With regards to claim 3, the brush head selectively translates between an extended position, an intermediate position, and a retracted position relative to the housing (figures 3/4/5).
With regards to claim 4, the housing covers the brush head when the brush head is in the retracted position (figure 3).
With regards to claim 5, the brush head extends outwardly from the housing when the brush head is in the extended position and in the intermediate position (figure 4/5).
With regards to claim 6, the bristle density is least when the brush head is in the extended position (figure 5 shows the bristles flaring outward).
With regards to claim 7, there is a detent (33) to selectively retain the brush head in the extended position, the intermediate position, and the retracted position.  
With regards to claim 8, Chang teaches a brush, comprising: a housing (20); and a plunger (30) slidably engaged with the housing, the plunger including a body (figure 2), and a plurality of bristles (40) 
With regards to claim 9, the plurality of bristles are slidably engaged with an edge of the housing (figures 3/4/5).  
With regards to claim 10, the plurality of bristles expand when the plunger translates outwardly relative to the housing (figure 5).
With regards to claim 11, the housing defines a notch (24, 231), and the plunger includes a detent (33) slidably disposed in the body, a spring (31) to urge the detent toward the housing, and a button (332) to selectively release the detent from the notch.  
With regards to claim 12, the housing defines a slot (23) and the button connects to the detent via the slot.  
With regards to claim 13, the notch is one of a plurality of notches (231, 24), and the plurality of notches are disposed along the housing to correspond to an extended position, an intermediate position, and a retracted position of the plunger.  
With regards to claim 14, wherein a slider portion of the detent is non-circular (figure 2, element 331)
With regards to claim 15, Chang teaches a housing (20); a brush head (30) slidably engaged with the housing; and a body connected to the brush head and slidably disposed in the housing to selectively compress the brush head against the housing and expand the brush head (figures 3/4/5).
With regards to claim 16, there is a detent (33) slidably disposed in the body to selectively retain the body relative to the housing.  
With regards to claim 17, the detent includes a slider portion (331), the slider portion being non-circular to prevent the detent from rotating relative to the body (figure 2).

With regards to claim 19, the body translates in the housing to move the brush head between an extended position and a retracted position (figures 3/4/5).
With regards to claim 20, the housing covers the brush head in the retracted position (figure 3).
				Relevant prior art
USPN 8032972, USPN 7653960 and PGPub 20070157407 are all considered to be relevant prior art that would read on the limitations in the independent claims.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAY LYNN KARLS whose telephone number is (571)272-1268.  The examiner can normally be reached on M-Th (6am-5pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAY KARLS/Primary Examiner, Art Unit 3723